DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the Appeal Brief filed on 07/14/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1-5, 7-14 and 21-22 under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Wu and Fogarty; claims 15-16 under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Fogarty; and claim 23 under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Fogarty and Wu, have been fully considered and are persuasive; specifically, the combination with respect to the stop element and the enclosed distal tip was not proper.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Avellanet in view of den Heijer as discussed below.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 24 under 35 U.S.C. 102(a)(1) as being anticipated by Goldberger; and claim 25 under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Wu, have been fully considered but are not persuasive. The rejection has been modified as discussed below.
	Applicant argues, with respect to claim 24, Goldberger fails to teach or suggest the inflatable balloon having an outer perimeter sized and configured to dilate the stenotic region of at least one of a larynx or trachea when in the expanded configuration (Appeal Brief, page 10). Applicant further argues Goldberger is silent to the balloon capable of dilating anything other than a stenotic region of a blood vessel or heart valve, and does not contemplate the balloon capable of dilating a stenotic region of a larynx or trachea (Appeal Brief, page 11). Applicant further argues the Office appears to take an overly broad position that the balloon is capable of dilating a stenotic region of any anatomical structure (Appeal Brief, pages 10-12).
	In response to Applicant’s first argument, it is respectfully submitted the arguments are narrower than the claim limitations. The claim recites a system for dilating a stenotic region of at least one of a larynx or trachea of a patient (preamble of claim 24), and the balloon having an outer perimeter sized and configured to dilate the stenotic region of the at least one of a larynx or a trachea when in the expanded configuration (lines 15-18 of claim 24). This is a functional limitation with no further dimensions claimed. The instant specification describes a stenosis may occur in the airway including the larynx, trachea or a combination (para. [0001] of instant spec.), but is silent to any specific dimensions of the larynx/trachea, or how the outer perimeter of the balloon is specifically sized and configured to dilate a larynx/trachea (para. [00041] of instant spec.). Goldberger discloses dilating a stenotic region of a blood vessel or heart valve (see at least abstract). The airway of a patient can vary in size (for example, the airway of an infant relative to the airway of an adult, also as recognized by applicant in para. [00027] of the instant spec.), such that one of ordinary skill would’ve understood the size of a larynx/trachea in an infant, for example, to potentially overlap in size relative to a heart valve of an adult. Therefore, since the limitation is recited functionally and silent to specific dimensions of the larynx/trachea, one of ordinary skill would’ve understood the outer perimeter of the balloon of Goldberger to be capable of dilating a stenotic region of a larynx/trachea as claimed, for reasons set forth above.
	Applicant argues, with respect to claim 25, the limitations of claim 24 are not disclosed by Goldberger (Appeal Brief, pages 24-25).
	In response to applicant’s second argument, it is respectfully submitted all the limitations of claim 24 are disclosed by Goldberger for the reasons set forth above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner tube including a side port (see claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Original claim 11 recites the inner tube including a side port and the balloon configured to receive inflation fluid through the side port from the inflation lumen, however, para. [00041] and fig. 7 of the instant spec. describe the balloon receiving inflation fluid through side port 136 formed in the outer tube. As such the specification lacks antecedent basis for the terminology “the inner tube includes a side port”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1 and 14, the claim recites a catheter shaft of a dilation catheter comprising “a stop element configured to prevent the stylet from extending distally beyond the stop element”. The claims are directed to the embodiment of figs. 5-8b, depicting the balloon catheter including a pass-through lumen (claimed in claims 1 and 15, paras. [00036]-[00050] of the instant spec.). With respect to the embodiment of figs. 5-8b, the instant spec. describes the catheter shaft including an atraumatic distal tip disposed adjacent distal portion 123 (para. [00040]). However, the instant spec. does not describe the atraumatic distal tip being enclosed or designed to prevent the stylet from extending out of it, and more specifically does not disclose a stop element as claimed. In fact, there is no mention of “a stop element” anywhere within the specification. 
	Therefore, claim 1 and claims dependent therefrom lack written description support for “a stop element” as claimed. 
	Regarding claim 15, the claim recites a catheter shaft of a dilation catheter comprising “an enclosed distal tip configured to prevent the stylet from extending distally beyond the enclosed distal tip”. The claims are directed to the embodiment of figs. 5-8b, depicting the balloon catheter including a pass-through lumen (claimed in claims 1 and 15, paras. [00036]-[00050] of the instant spec.). With respect to the embodiment of figs. 5-8b, the instant spec. describes the catheter shaft including an atraumatic distal tip disposed adjacent distal portion 123 (para. [00040]). However, the instant spec. does not describe the atraumatic distal tip of this particular embodiment being enclosed or designed to prevent the stylet from extending out of it.. With respect to an alternate embodiment (figs. 1-4b, paras. [00024]-[00035] of the instant spec.), a distal tip is described as being enclosed to prevent the stylet from extending outside of the distal tip (para. [00025]). However, there is no linking statement that this feature applies to the embodiment of figs. 5-8b.
	Therefore, claim 15 and claims dependent therefrom lack written description support for the enclosed distal tip as claimed, since the instant spec. does not describe an embodiment having a balloon with a pass through lumen and an enclosed distal tip configured to prevent the stylet from extending distally beyond the enclosed distal tip..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberger (US 4909252) (previously of record).
For examination purposes, the broadest reasonable interpretation of the limitation “stylet” has been interpreted as any thin wire inserted into a catheter for guidance into preferred region. 
	Regarding claim 24, Goldberger discloses (abstract; col. 3 line 5-col. 5 line 17; figs. 1-3c) a system for dilating a stenotic region of at least one of a larynx or a trachea of a patient (catheter assembly used to dilate stenotic region of blood vessel or heart valve; since a larynx/trachea can be a wide variety of sizes (such as infant vs adult), one of ordinary skill would’ve understood catheter assembly to be capable of dilating stenotic region of a larynx or trachea; further note the claimed limitation recites intended use and does not result in a structural difference between the claimed invention and Goldberger, see MPEP 2111.02(II); abstract, col. 3 lines 14-27), the system comprising: 
	(a) a stylet (guide wire 19, which functions as a stylet since guide wire 19 is a thin wire, col. 3 lines 48-62; figs. 1-3c); and 
	(b) a dilation catheter (catheter assembly of figs. 1-3c) comprising: 
		(i) a catheter shaft (outer sleeve catheter tube 28, col. 3 lines 48-62; figs. 1-3c) having proximal and distal portions (figs. 1-3c), wherein the catheter shaft defines:
			(A) a shaft lumen (lumen of inner catheter tube 17, col. 3 lines 48-62; figs. 3a-3c) configured to receive at least a portion of the stylet therethrough (guide wire 19 extends through inner catheter tube 17, col. 5 lines 10-17; fig. 3b), wherein the shaft lumen is axially aligned with a first longitudinal axis (longitudinal axis of inner catheter tube 17, annotated fig. 3c), and 
			(B) an inflation lumen (channel 15, which is used to introduce inflating fluid, col. 3 lines 48-62; figs. 3a-3c), and 
		(ii) an inflatable balloon (balloon 36, col. 4 lines 3-18; figs. 3a-3c) operatively coupled with the distal portion of the catheter shaft (figs. 3a-3c) and in fluid communication with the inflation lumen of the catheter shaft (col. 3 lines 48-62), wherein the inflatable balloon is configured to transition between non-expanded and expanded configurations using the inflation lumen (balloon is expanded into configuration of fig. 3c, col. 4 lines 3-18; figs. 3a-3c), and wherein the inflatable balloon has an outer perimeter (outer perimeter of balloon 36 including outer wall 30, col. 4 lines 3-18; figs. 3a-3c) that is sized and configured to dilate the stenotic region of the at least one of a larynx or a trachea when in the expanded configuration (note the following limitation is functional; balloon 36 used to dilate stenotic region of blood vessel or heart valve; since a larynx/trachea can be a wide variety of sizes (such as infant vs adult), one of ordinary skill would’ve understood catheter assembly to be sized and configured to dilate the region in an expanded configuration, abstract, col. 2 lines 30-50, col. 4 line 56-col. 5 line 4; figs. 3a-3c), 
		wherein the inflatable balloon includes a pass-through lumen (central opening 32, col. 4 lines 19-32; figs. 3a-3c) that is axially aligned with a second longitudinal axis (longitudinal axis of balloon 36, annotated fig. 3a) that is laterally offset a distance from the first longitudinal axis (figs. 3a-3c), and wherein the pass-through lumen is disposed completely within the outer perimeter of the inflatable balloon (figs. 3a-3c).


    PNG
    media_image1.png
    365
    815
    media_image1.png
    Greyscale

Annotated Figure 3c of Goldberger
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avellanet (US 5613948) in view of den Heijer (US 5807331).
	Regarding claim 1, Avellanet discloses (abstract; col. 2 line 40-col. 4 line 23; figs. 1-3) a system for dilating a stenotic region of an airway of a patient (Avellanet discloses a catheter suitable for coronary angioplasty (abstract, col. 3 line 55-col. 4 line 5), which one of ordinary skill would’ve understood to be capable of dilating a stenotic region of an airway since the function of dilating a stenosis is performed; further, the claimed limitation recites intended use and does not result in a structural difference between the claimed invention and Avellanet, see MPEP 2111.02(II)), the system comprising:
	(a) a stylet (guidewire, which one of ordinary skill would’ve understood to function as a stylet since it is a thin wire, col. 2 lines 59-67); and 
	(b) a dilation catheter (100) comprising: 
		(i) a catheter shaft (104, col. 2 lines 40-48; fig. 1) having proximal and distal portions (fig. 1), wherein the stylet is constructed and configured to impart column strength to the catheter shaft as the stylet and the dilation catheter are simultaneously advanced through a nostril or mouth of the patient and into position within the stenotic region of the airway (one of ordinary skill would’ve understood the guidewire to have some level of stiffness and therefore be constructed and configured to impart column strength to shaft 104, since the guidewire must have a certain level of stiffness to impart to the catheter for proper guidance; further note the limitation is functional, and one of ordinary skill would’ve understood Avellanet to be capable of advancing the guidewire and catheter to the appropriate tissue regardless of when each structure is advanced, col. 2 lines 49-67), wherein the catheter shaft defines: 
			(A) a shaft lumen (110, col. 2 lines 59-67; fig. 3) configured to receive at least a portion of the stylet therethrough (receives guidewire, col. 2 lines 59-67), wherein the shaft lumen is axially aligned with a first longitudinal axis (annotated fig. 1), 
			(B) an inflation lumen (108, which carries fluid to and from balloon), and 
		(ii) an inflatable balloon (102, fig. 1) operatively coupled with the distal portion of the catheter shaft (located near distal end, col. 2 lines 40-48 and col. 3 lines 40-54; fig. 1) and in fluid communication with the inflation lumen of the catheter shaft (fluid communicated to balloon, col. 2 lines 49-67), wherein the inflatable balloon is configured to transition between non-expanded and expanded configurations using the inflation lumen (balloon radially expanded upon inflation, col. 3 line 55-col. 4 line 5), and wherein the inflatable balloon has an outer perimeter configured to contact the stenotic region of the airway when in the expanded configuration (outer perimeter of exterior member 116 of balloon engages artery wall, col. 3 line 55-col. 4 line 5), 
		wherein the inflatable balloon includes a pass-through lumen (longitudinal passageway 126) that is axially aligned with a second longitudinal axis that is laterally offset a distance from the first longitudinal axis (annotated fig. 1 depicts first and second longitudinal axes offset), and wherein the pass-through lumen is disposed completely within the outer perimeter of the inflatable balloon (disposed within outer perimeter of balloon, fig. 1).
	However, Avellanet fails to explicitly disclose, with respect to the cited embodiment, (C) a stop element configured to prevent the stylet from extending distally beyond the stop element.
	Den Heijer teaches (col. 3 line 56-col. 4 line 2; figs. 1 and 5), in the same field of endeavor, a perfusion balloon catheter (1, col. 3 lines 6-15; fig. 1) including a catheter shaft (2), the catheter shaft defining an inflation lumen (5, which one of ordinary skill would’ve understood to correspond to lumen 29 as depicted in fig. 5, col. 3 lines 6-15 and col. 4 lines 14-17) and a shaft lumen (optional lumen 26, col. 3 line 56-col. 4 line 2; fig. 5) configured to receive a stylet (receives pushing wire 25), and further teaches wherein the shaft defines a stop element (pushing wire 25 heat shrunk to lumen 26, which is sealed at distal portion 27 and one of ordinary skill would’ve understood to define a stop element, col. 3 line 56-col. 4 line 2 and col. 4 line 55-col. 5 line 5) configured to prevent the stylet from extending distally beyond the stop element (distal portion of pushing wire 25 positively engaged by lumen 26 and therefore prevents pushing wire 25 from extending distally, col. 3 line 56-col. 4 line 2 and col. 4 line 55-col. 5 line 5), providing the pushing wire adaptable for use in the monorail technique (via sealed portion 27 of lumen 26) in place of one that is advanced along a guidewire (via lumen 26 not sealed, col. 3 line 56-col. 4 line 2).
	The substitution of one known element (pushing wire heat shrunk to lumen and sealed at distal portion, as taught in den Heijer) for another (guidewire extending through an unsealed lumen, as disclosed in col. 4 lines 6-14 of Avellanet and col. 3 line 56-col. 4 line 2 of den Heijer) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of the pushing wire heat shrunk to the lumen and sealed at the distal portion, as taught in den Heijer, would have yielded predictable results, specifically, being able to easily steer the catheter through the body.

    PNG
    media_image2.png
    633
    840
    media_image2.png
    Greyscale

Annotated Figure 1 of Avellanet
	Regarding claim 2, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the inflatable balloon is configured to not expand concentrically around the shaft lumen (balloon 102 offset from axis of shaft 102 and therefore would not expand concentrically around shaft 102, fig. 1).
	Regarding claim 3, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the inflatable balloon includes inner and outer walls (interior wall member 118 and exterior wall member 116, respectively, col. 3 lines 16-26; figs. 1-3), wherein the outer wall defines the outer perimeter (fig. 1), and wherein the inner wall defines the pass-through lumen (defines passageway 126, col. 3 lines 16-26; figs. 1-3) that is configured to enable air to pass therethrough while the inflatable balloon is in the expanded configuration (blood perfused through 126, col. 3 line 55-col. 4 line 5).
	Regarding claim 4, Avellanet (as modified) teaches the system of claim 3. Avellanet further discloses wherein the outer wall surrounds the inner wall along the second longitudinal axis (annotated fig. 1 depicts wall 116 surrounding wall 118 along the second longitudinal axis).
	Regarding claim 5, Avellanet (as modified) teaches the system of claim 3. Avellanet further discloses wherein the outer wall concentrically surrounds the inner wall along the second longitudinal axis (annotated fig. 1 depicts wall 116 concentrically surrounding wall 118 along the second longitudinal axis).
	Regarding claim 7, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the inflatable balloon generally forms a hollow cylinder shape at least when in the expanded configuration (balloon is cylindrically shaped, col. 3 lines 16-27; fig. 1).
	Regarding claim 12, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the inflatable balloon is coupled with the catheter shaft at proximal and distal attachment points (shaft 104 extends through balloon 102, such that one of ordinary skill would’ve understood proximal and distal attachment points to exist, col. 3 lines 40-54; fig. 1), wherein the proximal attachment point is configured to not move relative to the distal attachment point when transitioning from the non-expanded configuration to the expanded configuration (balloon expands radially outwardly from passageway 126 via fluid forced through opening 112 of tube, therefore one of ordinary skill would’ve understood the proximal attachment point to not move upon inflation, col. 3 lines 1-15 and 40-54).
	Regarding claim 13, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the stylet is malleable (one of ordinary skill would’ve understood the guidewire to have some degree of malleability, in that the guidewire is a standard guidewire and the claim limitation does not describe a specific level of malleability, col. 2 lines 49-58).
	Regarding claim 14, Avellanet (as modified) teaches the system of claim 1. Avellanet (as modified) further teaches wherein the catheter shaft includes a completely enclosed atraumatic distal tip defining the stop element (combination includes distal portion of shaft 104 in Avellanet heat shrunk to guidewire and therefore completely enclosed via seal, as taught in den Heijer, which one of ordinary skill would’ve understood to be atraumatic to define the stop element, see also fig. 1 of Avellanet depicting the distal tip having a smooth/blunt configuration).
	Regarding claim 21, Avellanet (as modified) teaches the system of claim 1. Avellanet (as modified) further teaches wherein the stylet is permanently rotatably and translatably coupled with the dilation catheter (combination includes guidewire of Avellanet heat shrunk to distal portion and sealed at distal tip, which one of ordinary skill would’ve understood to be permanently rotatably and translatably coupled with catheter 100, col. 4 line 55-col. 5 line 5 of den Heijer).
	Regarding claim 22, Avellanet (as modified) teaches the system of claim 1. Avellanet further discloses wherein the outer perimeter of the inflatable balloon is sized and configured to dilate the stenotic region of the airway when in the expanded configuration (Avellanet discloses a catheter suitable for coronary angioplasty (abstract, col. 3 line 55-col. 4 line 5), which one of ordinary skill would’ve understood to be sized and capable of dilating a stenotic region of an airway since the function of dilating a stenosis is performed, and the claim limitation does not recite a specific size of the airway, which can widely vary; further, the claimed limitation recites intended use and does not result in a structural difference between the claimed invention and Avellanet, see MPEP 2111.02(II)).


	Regarding claim 15, Avellanet discloses (abstract; col. 2 line 40-col. 4 line 23; figs. 1-3) a system for dilating a stenotic region of an airway of a patient (Avellanet discloses a catheter suitable for coronary angioplasty (abstract, col. 3 line 55-col. 4 line 5), which one of ordinary skill would’ve understood to be capable of dilating a stenotic region of an airway since the function of dilating a stenosis is performed; further, the claimed limitation recites intended use and does not result in a structural difference between the claimed invention and Avellanet, see MPEP 2111.02(II)), the system comprising:
	(a) a stylet (guidewire, which one of ordinary skill would’ve understood to function as a stylet since it is a thin wire, col. 2 lines 59-67); and 
	(b) a dilation catheter (100) comprising: 
		(i) a catheter shaft (104, col. 2 lines 40-48; fig. 1) having proximal and distal portions (fig. 1), wherein the catheter shaft defines: 
			(A) a shaft lumen (110, col. 2 lines 59-67; fig. 3) configured to receive at least a portion of the stylet therethrough (receives guidewire, col. 2 lines 59-67), 
			(B) an inflation lumen (108, which carries fluid to and from balloon), and  
		(ii) an inflatable balloon (102, fig. 1) operatively coupled with the distal portion of the catheter shaft (located near distal end, col. 2 lines 40-48 and col. 3 lines 40-54; fig. 1), wherein the inflatable balloon defines an inflation volume (volume of interior compartment 124, col. 3 lines 40-54) in fluid communication with the inflation lumen of the catheter shaft (fluid passed into interior compartment 124, col. 3 lines 40-54), wherein the inflatable balloon is configured to transition between non-expanded and expanded configurations using the inflation lumen (balloon radially expanded upon inflation, col. 3 line 55-col. 4 line 5), wherein the inflatable balloon has an outer perimeter configured to contact the stenotic region of the airway when in the expanded configuration (outer perimeter of exterior member 116 of balloon engages artery wall, col. 3 line 55-col. 4 line 5), 
		wherein the inflatable balloon includes a pass-through lumen (longitudinal passageway 126), wherein the pass-through lumen is not concentric with the shaft lumen (annotated fig. 1 depicts first and second longitudinal axes offset), wherein the pass-through lumen is in fluid isolation relative to the inflation volume (figs. 1-3 depict 126 in fluid isolation relative to volume of 124), and wherein the pass-through lumen is disposed completely within the outer perimeter of the inflatable balloon (disposed within outer perimeter of balloon, fig. 1).
	However, Avellanet fails to explicitly disclose, with respect to the cited embodiment, (C) an enclosed distal tip configured to prevent the stylet from extending distally beyond the enclosed distal tip.
	Den Heijer teaches (col. 3 line 56-col. 4 line 2; figs. 1 and 5), in the same field of endeavor, a perfusion balloon catheter (1, col. 3 lines 6-15; fig. 1) including a catheter shaft (2), the catheter shaft defining an inflation lumen (5, which one of ordinary skill would’ve understood to correspond to lumen 29 as depicted in fig. 5, col. 3 lines 6-15 and col. 4 lines 14-17) and a shaft lumen (optional lumen 26, col. 3 line 56-col. 4 line 2; fig. 5) configured to receive a stylet (receives pushing wire 25), and further teaches wherein the shaft defines an enclosed distal end (pushing wire 25 heat shrunk to lumen 26, which is sealed at distal portion 27 and therefore enclosed, col. 3 line 56-col. 4 line 2) configured to prevent the stylet from extending distally beyond the enclosed distal end (distal portion of pushing wire 25 positively engaged by lumen 26 and therefore prevents pushing wire 25 from extending distally, col. 3 line 56-col. 4 line 2 and col. 4 line 55-col. 5 line 5), providing the pushing wire adaptable for use in the monorail technique (via sealed portion 27 of lumen 26) or advanced along a guidewire (via lumen 26 not sealed, col. 3 line 56-col. 4 line 2).
	The substitution of one known element (pushing wire heat shrunk to lumen and sealed at distal portion, as taught in den Heijer) for another (guidewire extending through an unsealed lumen, as disclosed in col. 4 lines 6-14 of Avellanet and col. 3 line 56-col. 4 line 2 of den Heijer) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of the pushing wire heat shrunk to the lumen and sealed at the distal portion, as taught in den Heijer, would have yielded predictable results, specifically, being able to easily steer the catheter through the body.
	Regarding claim 16, Avellanet (as modified) teaches the system of claim 15. Avellanet further discloses wherein the inflatable balloon includes inner and outer walls (interior wall member 118 and exterior wall member 116, respectively, col. 3 lines 16-26; figs. 1-3), wherein the inner and outer walls cooperate to define the inflation volume (volume of 124), wherein the outer wall further defines the outer perimeter (fig. 1), and wherein the inner wall further defines the pass-through lumen (defines passageway 126, col. 3 lines 16-26; figs. 1-3) that is configured to enable air to pass therethrough while the inflatable balloon is in the expanded configuration (blood perfused through 126, col. 3 line 55-col. 4 line 5).
Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Avellanet in view of den Heijer as applied to claim 1 above, and further in view of Cragg (US 5795331).
	Regarding claim 8, Avellanet (as modified) teaches the system of claim 1. 
	However, Avellanet (as modified) fails to teach wherein the catheter shaft includes an outer tube concentrically surrounding an inner tube, wherein the inflation lumen extends radially between the inner and outer tubes, and wherein the shaft lumen extends radially within the inner tube and is configured to receive the stylet.
	Cragg teaches (col. 8 line 11-col. 9 line 18 and col. 13 lines 28-39; figs. 1-2 and 9-11B), in the same field of endeavor, a balloon catheter including a catheter shaft (12, col. 13 lines 28-39) including an outer tube (13) concentrically surrounding an inner tube (11, figs. 9-11B), wherein an inflation lumen extends radially between the inner and outer tubes (inflation lumen 20, fig. 11A) and wherein the shaft lumen extends radially within the inner tube and is configured to receive a stylet (guide wire lumen 18, fig. 11A), or forming an inflation lumen and a shaft lumen in a single outer tube (lumens formed in outer tube 13, col. 8 line 11-col. 9 line 18; fig. 2).
	The substitution of one known element (co-axial tubes forming the inflation lumen and the shaft lumen, as taught in Cragg) for another (a single tube forming the inflation lumen and the shaft lumen, as disclosed in col. 2 lines 59-67 of Avellanet) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of co-axial tubes, as taught in Cragg, would have yielded predictable results, specifically, providing an inflation lumen and a shaft lumen to the device for inflating the balloon, which is not dependent upon how the lumens are arranged.
	Regarding claim 10, Avellanet (as modified) teaches the system of claim 1. 
	However, Avellanet (as modified) fails to teach wherein the catheter shaft further includes an inner tube and an outer tube extending between the proximal and distal portions of the shaft, wherein the outer tube concentrically surrounds the inner tube along the first longitudinal axis.
	Cragg teaches (col. 8 line 11-col. 9 line 18 and col. 13 lines 28-39; figs. 1-2 and 9-11B), in the same field of endeavor, a balloon catheter including a catheter shaft (12, col. 13 lines 28-39) including an inner tube (11, figs. 9-11B) and an outer tube (13) extending between the proximal and distal portion of the shaft (figs. 9-11B), wherein the outer tube concentrically surrounds the inner tube (11, figs. 9-11B) along a first longitudinal axis (figs. 9-11B) to form the inflation lumen and the shaft lumen (fig. 11A), or forming the inflation lumen and the shaft lumen in a single outer tube (lumens formed in outer tube 13, col. 8 line 11-col. 9 line 18; fig. 2).
	The substitution of one known element (co-axial tubes forming the inflation lumen and the shaft lumen, as taught in Cragg) for another (a single tube forming the inflation lumen and the shaft lumen, as disclosed in col. 2 lines 59-67 of Avellanet) would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, since the substitution of co-axial tubes, as taught in Cragg, would have yielded predictable results, specifically, providing an inflation lumen and a shaft lumen to the device for inflating the balloon, which is not dependent upon how the lumens are arranged.
Claim(s) 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Avellanet in view of den Heijer as applied to claims 1 and 15 above, and further in view of Wu (US 2014/0277058 A1) (previously of record).
Regarding claim 9, Avellanet (as modified) teaches the system of claim 1. 
Avellanet further discloses wherein the proximal portion of the catheter shaft further comprises a hub (109, col. 2 lines 40-48; fig. 1).
However, Avellanet (as modified) fails to teach wherein a proximal portion of the stylet includes a luer lock configured to couple with the hub.
Wu teaches (paras. [0027]-[0040]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a catheter shaft (12, fig. 1) and a stylet (22, para. [0028]; figs. 1-2), wherein a proximal portion of the catheter shaft comprises a hub (14, para. [0028]; fig. 1), and wherein a proximal portion of the stylet includes a luer lock (luer lock member 35, para. [0036]; fig. 2) configured to couple with the hub (para. [0036]), for the purpose of locking the proximal portion of the stylet to the balloon catheter at different positions or lengths to confer different performance characteristics to the overall system (para. [0038]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Avellanet’s (as modified) proximal portion of the guidewire to include a luer lock configured to couple with the hub, in order to lock the proximal portion of the guidewire to the balloon catheter at different positions or lengths to confer different performance characteristics to the overall system, as taught by Wu (para. [0038]).
	Regarding claim 23, Avellanet (as modified) teaches the system of claim 15. 
	However, Avellanet (as modified) fails to teach wherein a distal portion of the stylet includes a preformed bend or a malleable bend, wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of the dilation catheter within the airway of the patient.
	Wu teaches (paras. [0036]-[0039]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a stylet (22, fig. 2), wherein a distal portion (30) of the stylet includes a preformed bend or a malleable bend (stylet may be pre-formed to have bend 34 or malleable such that a user may bend stylet, para. [0036]), wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient (stiff enough to bend balloon catheter 10 within airway of patient, para. [0036]), for the purpose of allowing the user to adjust a bend angle according to the airway anatomy of a particular patient, which may help the user navigate the catheter through the patient’s airway (paras. [0036] and [0042]). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Avellanet’s (as modified) guidewire to include a bend in the distal portion as claimed, in order to allow the user to adjust a bend angle according to the anatomy of a particular patient, which may help the user navigate the catheter through the patient’s anatomy to the desired region, as taught by Wu (paras. [0036] and [0042]).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Avellanet in view of den Heijer and Cragg as applied to claim 10 above, and further in view of Kiyota (US 5453076).
	Regarding claim 11, Avellanet (as modified) teaches the system of claim 10. 
	Avellanet (as modified) fails to teach wherein the inner tube includes a side port, and wherein the inflatable balloon is configured to transition from the non-expanded configuration to the expanded configuration by receiving inflation fluid through the side port from the inflation lumen.
	Kiyota teaches (col. 6 lines 26-52; figs. 5-6), in the same field of endeavor, a balloon catheter including an inflatable balloon (1), an inner tube and an outer tube (concentric duplex tube 2a,2b, fig. 5), wherein the inner tube includes a side port (hole 23, fig. 5), and wherein the inflatable balloon is configured to transition from the non-expanded configuration to the expanded configuration by receiving inflation fluid through the side port from the inflation lumen (may include feed portion of gas flow path to inflate balloon, which one of ordinary skill would’ve understood to inflate the balloon from a non-expanded configuration to an expanded configuration via the feed portion, col. 5 lines 1-12 and col. 6 lines 26-52), for the purpose of separating the feed and discharge portions into separate gas flow paths, allowing resistance caused by back flow of gas when changing from feeding to discharge to be decreased (col. 6 lines 26-52).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Avellanet’s (as modified) inner and outer tubes to include separate gas flow paths such that the inner tube includes a side port connected to the inflation lumen, in order to allow resistance caused by back flow of gas when changing from feeding to discharge of gas to be decreased, as taught by Kiyota (col. 6 lines 26-52).
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberger in view of Wu.
	Regarding claim 25, Goldberger discloses the system of claim 24. 
	However, Goldberger fails to disclose wherein a distal portion of the stylet includes a preformed bend or a malleable bend, wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of the dilation catheter within the airway of the patient.
	Wu teaches (paras. [0036]-[0039]; figs. 1-2), in the same field of endeavor, a dilation catheter (10, fig. 1) including a stylet (22, fig. 2), wherein a distal portion (30) of the stylet includes a preformed bend or a malleable bend (stylet may be pre-formed to have bend 34 or malleable such that a user may bend stylet, para. [0036]), wherein the preformed bend or the malleable bend is configured to be sufficiently rigid to bend the dilation catheter during placement of dilation catheter within the airway of the patient (stiff enough to bend balloon catheter 10 within airway of patient, para. [0036]), for the purpose of allowing the user to adjust a bend angle according to the airway anatomy of a particular patient, which may help the user navigate the catheter through the patient’s airway (paras. [0036] and [0042]). 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Goldberger’s guidewire to include a bend in the distal portion as claimed, in order to allow the user to adjust a bend angle according to the anatomy of a particular patient, which may help the user navigate the catheter through the patient’s anatomy to the desired region, as taught by Wu (paras. [0036] and [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771